Exhibit 10.1

 

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD     AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of September 22, 2015 (for purposes hereof, the “Third Amendment
Effective Date”), by and among HARVEST CAPITAL CREDIT CORPORATION, a Delaware
corporation (“Borrower”), each of the financial institutions from time to time
party hereto (individually each a “Lender” and collectively the “Lenders”) and
PACIFIC WESTERN BANK (successor-by-merger to CapitalSource Bank), a California
state-chartered bank and, as administrative, payment and collateral agent for
itself, as a Lender, and for the other Lenders (together with its successors and
assigns in such capacities, “Agent”).

 

R E C I T A L S:

 

WHEREAS, Borrower, Agent and the Lenders have entered into that certain Loan and
Security Agreement, dated as of October 29, 2013, as amended by (x) that certain
First Amendment to Loan and Security Agreement, dated as of December 30, 2013,
and (y) that certain Second Amendment to Loan and Security Agreement, dated as
of December 17, 2014 (as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which
Agent and Lenders made certain financial accommodations to Borrower in a maximum
principal amount of $55,000,000.00 (the “Loan”);

 

WHEREAS, Borrower has notified Agent that on or about March 12, 2015, Equity
Interests of Borrower held by JMP Securities LLC, an indirect wholly owned
subsidiary of JMP Group, Inc., were transferred to JMP Investment Holdings LLC,
a wholly owned subsidiary of JMP Group LLC (the “Borrower Equity Transfer”), in
conjunction with a reorganization undertaken by Sponsor of its organizational
structure (together with the Borrower Equity Transfer and each of the other
transactions undertaken in conjunction therewith, for purposes hereof,
collectively the “Sponsor Reorganization”); and

 

WHEREAS, Borrower has requested, and Agent and Lenders hereby agree to, modify
certain terms and provisions of the Loan Agreement to, among other things,
reflect the Sponsor Reorganization and Borrower Equity Transfer, in each case on
the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the above-premises and other good and
valuable consideration, the parties hereto covenant and agree as follows:

 

1.     The foregoing recitals are incorporated herein by reference.

 

2.     All capitalized terms used in this Amendment and not otherwise defined
herein shall have the meaning ascribed thereto in the Loan Agreement (as amended
hereby).

 

3.     Amendments to Loan Agreement.

 

(a)     Article I of the Loan Agreement is hereby amended to:

 

(i)     to add each of the capitalized terms below in the appropriate
alphabetical order:

 

 
[Harvest] Third Amendment 

--------------------------------------------------------------------------------

 

  

“‘Reorganization Effective Date’ shall mean March 12, 2015.”

 

(ii)     amend the definition of “Revolving Period” to delete the reference to
“October 29, 2015” therein and replace it with “April 30, 2017”.

 

(iii)     amend the definition of “Change of Control” to add a proviso at the
end of clause (ii) of the definition to read as follows:

 

“provided, however, that Sponsor may, directly or indirectly through a
wholly-owned Subsidiary, without the prior consent of Agent or the Required
Lenders, make (and the term “Change of Control” shall not include) a transfer of
issued and outstanding Equity Interests of Borrower (the aggregate amount of
which shall not exceed 15,000 shares in any one (1) calendar year) to employees
of Borrower, the Administrator, or HCAP Advisors, as applicable, on an annual
basis.”

 

(iv)     amend and restate the definition of “Sponsor” to read as follows:

 

“‘Sponsor’ shall mean, collectively, (x) at all times prior to the
Reorganization Effective Date, JMP Group, Inc, a Delaware corporation, and (y)
at all times on or after the Reorganization Effective Date, JMP Group, LLC, a
Delaware limited liability company.”

 

(b)     Section 2.2 of the Loan Agreement is hereby amended to delete the
reference therein to “four and one-half of one percent (4.50%)” and replace it
with “three and one-quarter of one percent (3.25%)”.

 

(c)     Section 2.4 of the Loan Agreement is hereby amended to amend clause (c)
thereof to amend and restate the first parenthetical therein to read as follows:

 

“(including without limitation, Sections 6.17 and 11.1 below (and without
limiting the application thereof))”

 

(d)     Section 2.7 of the Loan Agreement is hereby amended to amend and restate
clause (b) therein to read as follows:

 

“(b)     In addition to the foregoing, during the Amortization Period, Borrower
shall pay down the principal balance of the Loan on a monthly basis in equal
installments during the relevant calendar quarter, whether via the remittance of
proceeds pursuant to Section 2.5(a) or otherwise, so that the principal balance
of the Loan will be reduced by an amount equal to or greater than (i) 4% of the
Maximum Loan Amount for each of the first two (2) full calendar quarters
following the termination of the Revolving Period, (ii) 6% of the Maximum Loan
Amount for each of the succeeding two (2) full calendar quarters and (iii) 7.5%
of the Maximum Loan Amount for each of the succeeding two (2) full calendar
quarters.”

 

 - 2 -
 [Harvest] Third Amendment

--------------------------------------------------------------------------------

 

  

(e)     Section 11.1 of the Loan Agreement is hereby amended to amend and
restate the third and fourth sentences therein in its entirety to read as
follows:

 

“Borrower may not terminate this Agreement and/or the Commitment prior to April
29, 2016. Any such early termination by Borrower on or after April 29, 2016,
shall be effective upon not less than thirty (30) calendar days prior written
notice to Agent and upon full performance and payment in full in cash of all
Obligations (including any Voluntary Termination Fee) on or prior to such 30th
calendar day after Receipt by Agent of such written notice.”

 

4.     All references in the Loan Documents to the “Loan Agreement” shall be
deemed to refer to the Loan Agreement as amended by this Amendment.

 

5.     Borrower covenants and agrees with and represents and warrants to Agent
and Lenders as follows:

 

(a)     Borrower’s obligations under the Loan Agreement, as modified hereby, are
and shall remain secured by, inter alia, the Loan Agreement and the other
Security Documents;

 

(b)     (i) Borrower possesses all of the powers requisite for it to enter into
and carry out the transactions of Borrower referred to herein and to execute,
enter into and perform the terms and conditions of this Amendment, the Loan
Documents and any other documents contemplated herein that are to be performed
by Borrower; (ii) any and all actions required or necessary pursuant to
Borrower’s organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by Borrower of the terms and
conditions of this Amendment, the Loan Documents and said other documents; (iii)
such execution, delivery and performance will not conflict with, constitute a
default under or result in a breach of any applicable law or any agreement,
instrument, order, writ, judgment, injunction or decree to which Borrower is a
party or by which Borrower or any of its properties are bound; (iv) all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by Borrower
of the terms and conditions of this Amendment, the Loan Documents, the said
other documents and the transactions contemplated hereby have been obtained by
Borrower and are in full force and effect;

 

(c)     This Amendment and the Loan Documents constitute the valid and legally
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;

 

(d)     All representations and warranties made by Borrower in the Loan
Documents are true and correct in all material respects, with the same force and
effect as if all such representations and warranties were fully set forth herein
and made as of the date hereof;

 

(e)     This Amendment is not a substitution, novation, discharge or release of
the Borrower’s obligations under the Loan Agreement or any of the other Loan
Documents, all of which shall and are intended to remain in full force and
effect;

 

 - 3 -
 [Harvest] Third Amendment

--------------------------------------------------------------------------------

 

  

(f)     (i) No Default or Event of Default has occurred and is continuing (other
than the Reorganization Default (defined below)) under the Loan Documents; and
(ii) there exist no defenses, offsets, counterclaims or claims with respect to
Borrower’s obligations and liabilities under the Loan Agreement or any of the
other Loan Documents; and

 

(g)     Borrower hereby ratifies and confirms in full its duties and obligations
under the Loan Agreement and the other Loan Documents.

 

6.     The following are conditions precedent to this Amendment:

 

(a)     Borrower shall have executed and delivered to Agent this Amendment;

 

(b)     That certain Limited Waiver and Consent to Loan and Security Agreement,
dated as of the date hereof (relating to the Sponsor Reorganization and the one
or more Events of Default that occurred under the Loan Agreement because the
Sponsor Reorganization and the resulting Change of Control occurred without the
prior written consent of the Required Lenders (collectively, the “Reorganization
Default”)) shall have been duly executed by each of the parties thereto and
delivered to Agent;

 

(c)     The representations and warranties contained in the Loan Documents and
in any certificates delivered to Agent in connection with the closing of this
Amendment shall be true and correct in all material respects, and all covenants
and agreements required to have been complied with and performed by Borrower
shall have been fully complied with and performed to the satisfaction of Agent;

 

(d)     All actions taken in connection with the execution and delivery of this
Amendment shall be completely satisfactory to Agent and its counsel. Agent and
its counsel shall have received copies of all such documents, instruments, and
other items as Agent or its counsel may reasonably request in connection
therewith, all in form and substance satisfactory to Agent and its counsel, in
their sole discretion;

 

(e)     There has been no occurrence of any Default or Event of Default (other
than the Reorganization Default) that is continuing and/or the exercise by Agent
or any Lender of any and all of its available rights and remedies with respect
thereto;

 

(f)     Borrower shall have paid to Agent all fees and out-of-pocket costs,
expenses, and disbursements, including without limitation, reasonable fees and
expenses of counsel (whether in house counsel or retained counsel) incurred by
Agent in connection with the development, preparation, execution,
administration, interpretation, or performance of this Amendment and the
documents to be entered into and/or reviewed in connection therewith; and

 

(g)     Such other matters as Agent shall reasonably require.

 

- 4 - 
 [Harvest] Third Amendment

--------------------------------------------------------------------------------

 

  

7.     THIS AMENDMENT IS GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA
(“FEDERAL LAW”) AND, FOR THE PURPOSES OF EXPORTATION OF INTEREST AND INTEREST
FEES UNDER FEDERAL LAW, AGENT RELIES ON CALIFORNIA LAW. TO THE EXTENT THAT STATE
LAW APPLIES AND IS NOT PREEMPTED BY FEDERAL LAW, THEN PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401 THE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THIS AMENDMENT, WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS
THAT WOULD RESULT IN APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION. TO THE
EXTENT THAT AGENT OR ANY LENDER HAS GREATER RIGHTS OR REMEDIES UNDER FEDERAL
LAW, WHETHER AS A NATIONAL BANK OR OTHERWISE, THIS PARAGRAPH SHALL NOT BE DEEMED
TO DEPRIVE AGENT OR SUCH LENDER OF SUCH RIGHTS AND REMEDIES AS MAY BE AVAILABLE
UNDER FEDERAL LAW; EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
FEDERAL LAW OR THE LAW OF THE STATE OF NEW YORK, AS APPLICABLE, SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER AND EACH GUARANTOR EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AMENDMENT.

 

8.     This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their successors and assigns.

 

9.     Except as specifically modified herein, the Loan Agreement and the other
Loan Documents are hereby ratified and confirmed. Borrower and Agent agree that
the Loan Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Borrower agrees (i) that this Amendment is not intended to
constitute, and does not constitute or give rise to, and shall not cause any
novation, cancellation or extinguishment of any or all of the Obligations or of
any interests owned or held by Agent (and not previously released) in and to any
of the Collateral, and (ii) to pay the Loan and all related expenses, as and
when due and payable in accordance with the Loan Agreement and the other Loan
Documents (as amended hereby), and to observe and perform the Obligations, and
do all things necessary which are not prohibited by law to prevent the
occurrence of any Event of Default.

 

10.     This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed to be an original, and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile,
portable document format (.pdf), or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

 - 5 -
[Harvest] Third Amendment

--------------------------------------------------------------------------------

 

  

11.     Borrower HEREBY ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, Borrower HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
EACH LENDER AND AGENT AND EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS,
EMPLOYEES, AFFILIATES, ATTORNEYS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ALL CLAIMS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED THAT Borrower MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY
SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND/OR THE
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE. Borrower ACKNOWLEDGES
THAT THE FOREGOING RELEASE IS A MATERIAL INDUCEMENT TO AGENT AND LENDERS’
DECISION TO EXTEND TO SUCH CREDIT PARTY THE FINANCIAL ACCOMMODATIONS HEREUNDER
AND HAS BEEN RELIED UPON BY AGENT IN AGREEING TO MAKE THE LOAN. Borrower HEREBY
FURTHER SPECIFICALLY WAIVES ANY RIGHTS THAT IT MAY HAVE UNDER SECTION 1542 OF
THE CALIFORNIA CIVIL CODE (TO THE EXTENT APPLICABLE), WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” AND
FURTHER WAIVES ANY SIMILAR RIGHTS UNDER APPLICABLE LAWS.

 

[Remainder of page intentionally blank; signature pages follow.]

 

- 6 - 
 [Harvest] Third Amendment

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, Agent and Lenders have executed this Third
Amendment to Loan and Security Agreement as of the date first above written.

 

 

BORROWER:

 

        HARVEST CAPITAL CREDIT CORPORATION,     a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Richard P. Buckanavage

 

 

Name: 

Richard P. Buckanavage

 

 

Title:

Chief Executive Officer and President

 

 

 
 [Signature Page to Third Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT, COLLATERAL

 

  AGENT, PAYMENT AGENT AND LENDER:           PACIFIC WESTERN BANK    
(successor-by-merger to CapitalSource Bank),     a California state-chartered
bank  

 

 

 

 

 

 

 

 

 

By:

/s/ David Zimmerman

 

 

Name:

David Zimmerman 

 

 

Title:  

Senior Vice President

 

 

 
 [Signature Page to Third Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

        CITY NATIONAL BANK,     as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Lo 

 

 

Name: 

Eric Lo

 

 

Title:

Vice President

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Loan and Security Agreement]